Citation Nr: 1638427	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  16-00 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of private medical expenses incurred at the West Marion Community Hospital on June 22, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from October 1950 to September 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 administrative decision of the United States Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran incurred private medical expense at the West Marion Community Hospital on June 22, 2015, for the treatment of nodule with yellow discharge, present for approximately the previous five days; he was diagnosed with cellulitis and discharged the same day.

2. The Veteran is currently service-connected for one disability: anxiety disorder, not otherwise specified; he is not in receipt of total disability and does not participate in a rehabilitation program under Chapter 31.

3. The private medical treatment administered on June 22, 2015, was not previously authorized by VA.  

4. The private medical treatment administered on June 22, 2015, was not rendered in a medical emergency of such nature that delay would have been hazardous to life or health.

5. The Veteran's symptoms on June 22, 2015, were not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.  

6. On June 22, 2015, a VA facility was available for the treatment of the Veteran's symptoms.  




CONCLUSION OF LAW

The criteria for entitlement to reimbursement for unauthorized medical expenses incurred at the West Marion Community Hospital on June 22, 2015, have not been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.121, 17.161, 17.1000-17.1008 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. 

The VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA). Barger v. Principi, 16 Vet. App. 132 (2002). Similarly, the statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17. However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the United States Court of Appeals for Veterans Claims (Court) appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error. 

The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R Part 17 contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.   According to 38 C.F.R. § 17.124, a claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2015). 

In this case, the Board finds that the notification provisions of Chapter 17 have been satisfied, as have been the duties to assist and notify under the VCAA (assuming it is applicable).  All relevant evidence necessary for the equitable disposition of the appeal has been obtained and that additional efforts to notify or assist the Veteran in the development of this case are not required.  Furthermore, in an October 2015 communication in which his claim was denied, he was specifically advised of the criteria that must be met in order for VA to reimburse a non-VA provider on his behalf for the services provided.  Such letter also included an attachment advising him of the provisions of the VCAA, to include his and VA's respective responsibilities in obtaining the evidence and information necessary to substantiate his claim. 

The Board finds that the contents of the notice fully complied with the requirements of Chapter 17.  Furthermore, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VA notice. Therefore, to decide the appeal would not be prejudicial to the claimant and the duty to notify and assist has been met. 

II. Medical Expense Reimbursement

On June 22, 2015, the Veteran presented for treatment of an abscess on his left buttock at West Marion Community Hospital.  The Veteran reported a nodule with yellow discharge, present for approximately the previous five days.  He was diagnosed with cellulitis and deemed to be in stable condition.  He was prescribed medication and discharged the same day.  

In a July 2015 administrative decision, the VAMC in Gainesville denied the Veteran's medical payment claim.  In particular, the VAMC determined that the Veteran's private treatment on June 22, 2015 was not emergent care.  The Veteran, however, requests payment of these unauthorized medical expenses.  

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA. 38 U.S.C.A. § 1703 (a) (West 2014); 38 C.F.R. § 17.54 (2015); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services. There are essentially two avenues for obtaining payment or reimbursement of the expenses of private medical care - 38 U.S.C.A. §§ 1725 and 1728.

At the outset, the Board finds that the services rendered in June 22, 2015, were not authorized in advance by VA.  The Veteran has reported that he contacted a nurse regarding treatment on June 22, 2015, and was told he should report to the VAMC in Gainesville.  The Veteran stated that he would not drive that far, approximately 50 miles, per the his statements (an internet search indicates a distance of closer to 40 miles, with an approximate driving time of 45 minutes).  He was then instructed by a nurse to go to an emergency room.  

The Board recognizes that the Veteran, as a lay person, is competent to report circumstances of which he has first-hand knowledge.  38 C.F.R. § 3.159(a)(2) (2015).  However, when assessing credibility of lay evidence, the Board must consider factors including facial plausibility, internal consistency, consistency with other evidence, self-interest or bias, erroneous recollection, and time of creation of evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the Veteran's claims file includes all VAMC records associated with the treatment in question, including the first report of treatment, submitted on June 25, 2015, three days after treatment was rendered.  There is no indication in the record that the Veteran ever attempted to contact VA regarding this treatment.  Further, even presuming that the Veteran did contact VA regarding treatment, he has testified that he was afforded an appointment at the VAMC in Gainesville, which he declined due to distance.  Therefore, absent any documentation of contact or attempt to obtain authorization, the Board finds the Veteran's testimony to be less credible than the written evidence of record, which does not support pre-authorization for treatment.  As such, the Board finds that authorization for treatment was not given in advance by VA in the emergency room, and the analysis must then turn to the two avenues for obtaining reimbursement for unauthorized treatment.  

Under 38 U.S.C.A. § 1728, payment or reimbursement of the expenses of care not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation, may be paid on the basis of a claim timely filed, under the following circumstances: (a) Care or services not previously authorized were rendered to a Veteran in need of such care or services:  (1) For an adjudicated service-connected disability; (2) For nonservice-connected disorders associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature, resulting from a service-connected disability; or,(4) For any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C.A. § 31 (West 2014) and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48 (j) (2015); (b) care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and, (c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120 (2015). 

All three of these statutory requirements must be met before payment may be authorized under 38 U.S.C.A. § 1728.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  

Here, the Veteran is currently service-connected for anxiety disorder not otherwise specified.  He is not service connected for a skin disorder and there is no indication that his skin condition aggravates his service connected anxiety disorder.  He is not in receipt of individual unemployability due to service-connected disability, and he is not a participant in a rehabilitation program under Chapter 31.  Further, as will be discussed in more detail below, the Board finds that the services rendered to the Veteran in June 2015 were not rendered in a medical emergency of such nature that delay would have been hazardous to life or health. 

Therefore, the Veteran is unable to meet the criteria for reimbursement under 38 U.S.C.A. § 1728, as the Veteran has not satisfied all of the three requirements. The Board will next consider whether the criteria for reimbursement under 38 U.S.C.A. § 1725 are met.

The Veterans Millennium Health Care and Benefits Act provides that payment or reimbursement for emergency services for nonservice-connected disorders in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2014)and 38 C.F.R. §§ 17.1000-1003 (2015).   38 U.S.C.A. § 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177.

The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1000-1008 (2015).  To be eligible for payment or reimbursement for emergency services for non-service connected disorders in non-VA facilities, the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a disorder of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health- plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) (not applicable here); and,

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. 1728 for emergency treatment provided.

38 C.F.R. § 17.1002 (2015). 

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.

The Board notes that the Veterans' Mental Health and Other Care Improvements Act of 2008, makes various changes to Veteran's mental health care and also addresses other health care related matters.  Relevant to the instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 to make mandatory, as opposed to discretionary, the reimbursement of the reasonable value of emergency treatment of an "eligible" veteran furnished by a non-VA facility, if all of the pertinent criteria outlined above are otherwise satisfied.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110, 4123-24 (2008).  Additionally, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer, or such time as a Department facility or other Federal facility accepts such transfer if: (i) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (ii) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility. Id.; 38 U.S.C.A. § 1725.

Despite the liberalized interpretation of 38 U.S.C.A. § 1725, the Board finds that reimbursement is not appropriate in this case because, concerning the third requirement,  the Veteran's private medical expenses were not for emergency treatment.  Specifically, the Veteran's symptoms on June 22, 2015, were not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

The records from the West Marion Community Hospital indicate that the Veteran reported a nodule with yellow discharge.  At the time of treatment, he denied fever or chills, shortness of breath, chest pain, or palpitations.  He was alert and oriented and exhibited no acute distress.  Respiratory and cardiovascular examination was normal.  Blood pressure was 125/68.  He was diagnosed with cellulitis and deemed to be in stable condition.  He was prescribed medication and discharged the same day.  Further, the Veteran's own actions that day support the conclusion that the situation was non-emergent as he reported symptoms for at least five days prior to seeking treatment and he reported experiencing these on at least one prior occasion.  The Veteran has also indicated that he was offered care at the VA facility in Gainesville, but chose to go to a private facility, not because the situation was an emergency, but because he found it uncomfortable to drive outside of a 10 to 15 mile radius, and the private facility was closer to his home.  He has also testified that he drove himself to the facility.  Had the situation been an emergency, he could have arranged for an ambulance to take him to the facility where treatment was available.  

Regarding the fourth element, that a VA or other Federal facility or provider was feasibly available and an attempt to use such provider beforehand would have been considered reasonable by a prudent layperson.  The Veteran has testified that he was offered care at the VAMC in Gainesville, but that he chose to go to the private facility nearer to his home because it was easier for him to drive there.  Thus, the fourth element is also not met.  

Because the Board finds that the third and fourth requirements for reimbursement have not been met, it is not necessary to address the remaining requirements, as the Veteran must meet all requirements for medical expenses to be reimbursed.  In light of the foregoing, the Board concludes that the criteria for entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred at the West Marion Community Hospital on June 22, 2015, are not met.  

The Board has considered the Veteran's arguments, but the Board notes that, in the absence of authorizing statutory or regulatory authority, the Board may not award payment or reimbursement of the private medical expenses at issue.  Zimick v. West, 11 Vet. App. 45, 50 (1998), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) (payment of money from the [Federal] Treasury "must be authorized by a statute").  The benefit sought by the Veteran is not authorized under the circumstances of her claim, and the claim must be denied.


ORDER

Entitlement to payment or reimbursement of the cost of private medical expenses incurred at the West Marion Community Hospital on June 22, 2015, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


